Name: 94/340/EC: Commission Decision of 27 May 1994 amending Decision 94/22/EC of 18 January 1994 concerning the dates to be fixed by Member States for the submission of ' area' aid applications under the integrated administration and control system for certain community aid schemes (the ' integrated system' ) (Only the Greek, French and Dutch versions are autentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  cooperation policy;  economic policy;  management
 Date Published: 1994-06-17

 Avis juridique important|31994D034094/340/EC: Commission Decision of 27 May 1994 amending Decision 94/22/EC of 18 January 1994 concerning the dates to be fixed by Member States for the submission of ' area' aid applications under the integrated administration and control system for certain community aid schemes (the ' integrated system' ) (Only the Greek, French and Dutch versions are autentic) Official Journal L 151 , 17/06/1994 P. 0039 - 0040COMMISSION DECISION of 27 May 1994 amending Decision 94/22/EC of 18 January 1994 concerning the dates to be fixed by Member States for the submission of 'area' aid applications under the integrated administration and control system for certain community aid schemes (the 'integrated system') (Only the Greek, French and Dutch versions are authentic) (94/340/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain community aid schemes (1), and in particular Article 6 (2) thereof, Whereas Article 6 (2) of Regulation (EEC) No 3508/92 provides that the Commission may authorize Member States to fix a final date for the submission of an 'area' aid application between 1 April and the dates referred to in Articles 10, 11 and 12 of Council Regulation (EEC) No 1765/92 (2); whereas by Decision 94/22/EC (3) the Commission authorized France to fix a final date of 30 April 1994 the Netherlands to fix a final date of 22 April 1994 and Belgium to fix a final date of 30 April for applications submitted in computerised form; whereas in the same Decision, on the basis of experience acquired in the implementation of the integrated system in 1993 by Greece, the Commission refused to authorize that Member State to fix a final date after 31 March 1994; Whereas, in view of the difficulties encountered in preparing 'area' aid application forms and other documentation relating to them owing to the delay in adopting the detailed rules for the application of Regulation (EEC) No 1765/92 as regards the set-aside of land referred to in Article 7 thereof, Belgium, Greece and France re-submitted to the Commission applications to be authorized to fix final dates for the submission of 'area' aid applications at 15 May 1994 and the Netherlands re-submitted an application to be authorized to fix a final date of 11 May 1994; whereas for that reason the Commission may accept those applications; Whereas the measures provided for in this Decision are in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 94/22/EC is hereby replaced by the table given in the Annex hereto. Article 2 This Decision is addressed to the Kingdom of Belgium and the Hellenic Republic, the French Republic and the Kingdom of the Netherlands. Done at Brussels, 27 May 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 355, 5. 12. 1992, p. 1. (2) OJ No L 181, 1. 7. 1992, p. 12. (3) OJ No L 16, 19. 1. 1994, p. 17. ANNEX "" ID="1">Belgium> ID="2">15 May"> ID="1">Greece> ID="2">15 May"> ID="1">France> ID="2">15 May"> ID="1">The Netherlands> ID="2">11 May"> ID="1">United Kingdom> ID="2">15 May'">